UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-2534



JOHNNIE GRAY, widow of Henry Gray,

                                                         Petitioner,

          versus


DIRECTOR, OFFICE OF WORKERS’ COMPENSATION
PROGRAMS, UNITED STATES DEPARTMENT OF LABOR,

                                                         Respondent.



On Petition for Review of an Order of the Benefits Review Board.
(99-1107-BLA)


Submitted:   May 24, 2001                 Decided:   August 7, 2001


Before WIDENER, WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas E. Johnson, Phillip H. Snelling, JOHNSON, JONES, SNELLING,
GILBERT & DAVIS, P.C., Chicago, Illinois, for Petitioner. Judith
E. Kramer, Acting Solicitor of Labor, Donald S. Shire, Associate
Solicitor, Patricia M. Nece, Counsel for Appellate Litigation,
Sarah M. Hurley, UNITED STATES DEPARTMENT OF LABOR, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Johnnie Gray seeks review of the Benefits Review Board’s

decision and order affirming the administrative law judge’s denial

of black lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West

1986 & Supp. 2000).   Our review of the record discloses that the

Board’s decision is based upon substantial evidence and is without

reversible error.   Accordingly, we affirm on the reasoning of the

Board.*   See Gray v. DOWCP, No. 99-1107-BLA (BRB Oct. 19, 2000).

We grant Gray’s motion to submit this case on the briefs and

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




     *
       We have considered the recent revisions to the regulations
implementing the Black Lung Benefits Act, see Regulations Imple-
menting the Federal Coal Mine Health and Safety Act of 1969, as
amended; 65 Fed. Reg. 79,919 (Dec. 20, 2000), and have determined
that the revisions do not affect the outcome of this case.


                                 2